        Case: 3:20-cv-02103-JJH Doc #: 4 Filed: 02/08/21 1 of 5. PageID #: 22




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



       Daniel Patrick Murphy,                                    Case No. 3:20-cv-02103

                       Plaintiff

       v.                                                        MEMORANDUM OPINION
                                                                     AND ORDER


       Correction Center of Northwest Ohio,

                       Defendants




                                    BACKGROUND AND HISTORY


       Pro se Plaintiff Daniel Patrick Murphy, a federal pretrial detainee, filed this Bivens1 action

against the Correction Center of Northwest Ohio (“CCNO”). In the Complaint, Plaintiff alleges

that he and two other federal pretrial detainees were brought to CCNO together and were placed

into quarantine together. He claims one of the other two detainees was released from quarantine

after seven days, but he and the other detainee were required to quarantine for the full fourteen days.

He contends when he asked why he was not released from quarantine after seven days like the other

detainee, he was not provided with an explanation. He contends this subjected him to cruel and

unusual punishment. He seeks monetary damages.




1      Bivens v. Six Unknown Agents, 403 U.S. 388 (1971).
        Case: 3:20-cv-02103-JJH Doc #: 4 Filed: 02/08/21 2 of 5. PageID #: 23


                                         STANDARD OF REVIEW

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. ' 1915(e) if it fails to state a claim upon which relief can be granted, or if it

lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim

lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

state a claim upon which relief may be granted when it lacks “plausibility in the Complaint.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007).


        A pleading must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the assumption

that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555. The Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned,

the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers

legal conclusions or a simple recitation of the elements of a cause of action will not meet this

pleading standard. Id. In reviewing a Complaint, I must construe the pleading in the light most

favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).


                                                ANALYSIS


        The Eighth Amendment prohibits the infliction of cruel and unusual punishment on those

convicted of crimes. Because the Eighth Amendment applies specifically to individuals who have

already been convicted, and Plaintiff is a pretrial detainee, his claims arise under the Due Process

Clause of the Fourteenth Amendment rather than the Eighth Amendment. City of Revere v. Mass.

                                                     2
        Case: 3:20-cv-02103-JJH Doc #: 4 Filed: 02/08/21 3 of 5. PageID #: 24


Gen. Hosp.,463 U.S. 239, 244 (1983). Nevertheless, they are analyzed under the same rubric as

Eighth Amendment claims brought by prisoners. See Roberts v. City of Troy, 773 F.2d 720, 723 (6th

Cir. 1985) (citing Bell v. Wolfish, 441 U.S. 520, 545 (1979)).


        The Eighth Amendment protects those who are incarcerated from punishment that is

“barbarous” or that which contravenes society’s “evolving standards of decency.” Rhodes v.

Chapman, 452 U.S. 337, 346 (1981). It requires that “prison officials ... ensure that inmates receive

adequate food, clothing, shelter, and medical care, and ... ‘take reasonable measures to guarantee the

safety of the inmates.’ ” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468

U.S. 517, 526-27 (1984)).


        This, however, does not mandate that a prisoner be free from discomfort or inconvenience

during his or her incarceration. Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam)

(quoting Rhodes, 452 U.S. at 346). Prisoners are not entitled to unfettered access to the medical

treatment of their choice, see Hudson v. McMillian, 503 U.S. 1, 9 (1992), nor can they “expect the

amenities, conveniences and services of a good hotel.” Harris v. Fleming, 839 F.2d 1232, 1235 (7th

Cir. 1988); see Thaddeus-X v. Blatter,175 F.3d 378, 405 (6th Cir. 1999). In sum, the Eighth

Amendment affords the constitutional minimum protection against conditions of confinement

which constitute health threats but does address those conditions which cause the prisoner to feel

merely uncomfortable or which cause aggravation or annoyance. Hudson, 503 U.S. at 9-10 (requiring

extreme or grave deprivation).


        The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a framework for

courts to use when deciding whether certain conditions of confinement constitute cruel and unusual

punishment prohibited by the Eighth Amendment. A plaintiff must first plead facts which, if true,

establish that a sufficiently serious deprivation has occurred. Id. Seriousness is measured in

response to “contemporary standards of decency.” Hudson, 503 U.S. at 8. Routine discomforts of

                                                     3
        Case: 3:20-cv-02103-JJH Doc #: 4 Filed: 02/08/21 4 of 5. PageID #: 25


prison life do not suffice. Id. Only deliberate indifference to serious medical needs or extreme

deprivations regarding the conditions of confinement will implicate the protections of the Eighth

Amendment. Id. at 9.


        A plaintiff must also establish a subjective element showing prison officials acted with a

sufficiently culpable state of mind. Id. Deliberate indifference is characterized by obduracy or

wantonness, not inadvertence or good faith error. Whitley v. Albers, 475 U.S. 312, 319 (1986).

Liability cannot be predicated solely on negligence. Id. A prison official violates the Eighth

Amendment only when both the objective and subjective requirements are met. Farmer v. Brennan,

511 U.S. 825, 834 (1994).


        Plaintiff’s claim does not meet either of these two elements. First, the conditions which

Plaintiff describes, while perhaps less comfortable than those which inmates who are not in

quarantine experience, are not of the level of severity that pose a serious risk to his health or safety.

They are not sufficiently serious to meet the objective criteria of an Eighth Amendment claim.

Moreover, an Eighth Amendment claim also has a subjective element. He must allege that a

particular individual acted with a deliberate indifference to a serious risk to his health or safety.

Plaintiff names only the jail in which he is detained, not an individual defendant. Bivens claims can

only be brought against individual defendants. Correctional Services Corporation v. Malesko, 534 U.S. 61,

70 (2001).




                                              CONCLUSION


        Having considered and examined the pro se Plaintiff’s pleadings to determine their legal

viability, I conclude they fail to state a claim upon which relief may be granted. Therefore, this




                                                     4
        Case: 3:20-cv-02103-JJH Doc #: 4 Filed: 02/08/21 5 of 5. PageID #: 26


action is dismissed pursuant to 28 U.S.C. § 1915(e). I certify, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal from this decision could not be taken in good faith. This case is closed.


       So Ordered.




                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                   5
